DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (U.S. PG-PUB NO. 2017/0193680).
-Regarding claim 1, Zhang discloses an apparatus for automatically obtaining training images to train a machine learning model that improves image quality (imaging system 10, FIG. 1), the apparatus comprising: a memory (memory, paragraph 52); and at least one processor (processor, paragraph 52) coupled to the memory and configured to: analyze a plurality of patterns of data relating to a layout of a product to identify a plurality of training locations (locations, paragraph 116) to use in relation to training the machine learning model (model 104, FIG. 1, paragraph 72); obtain a first scanning image having a first quality for each of the plurality of training locations (low resolution images, paragraph 72);  10obtain a second scanning image having a second quality for each of the plurality of training locations, the second quality being higher than the first quality (high resolution images, paragraph 72); and use the first scanning image and the second scanning image to train the machine learning model (machine learning, paragraph 72).
(model 104, FIG. 1, paragraph 72).
-Regarding claim 5, Zhang further disclose the at least one processor is further configured to obtain more than one first scanning image having a first quality for each of the plurality of training locations (images 200, FIG. 2, paragraph 73).
-Regarding claim 6, Zhang further discloses the at least one processor is further configured to obtain more than one second scanning image having a second quality for each of the plurality of training locations (generating at least one additional high resolution image, paragraph 74).
-Regarding claim 7, Zhang further discloses the at least one processor is further configured to classify the plurality of patterns into a plurality of subsets of patterns (classifying, paragraph 115).
-Regarding claim 8, Zhang further discloses the at least one processor is further configured to extract a feature from the plurality of patterns (feature extraction, paragraph 78).
-Regarding claim 9, Zhang further discloses the extracted feature includes a shape, a size, a density, or a 35neighborhood layout (shape, paragraph 78).
-Regarding claim 10, Zhang further discloses the at least one processor is further configured to classify the plurality of patterns into a plurality of subsets of patterns based on the extracted feature (classifying, paragraph 115).
-Regarding claim 11, Zhang further discloses each subset of the plurality of subsets of patterns is 5associated with information relating to a location, a type, a shape, a size, a density or a neighborhood layout (shape, paragraph 78).
(paragraph 89).
-Regarding claim 15, Zhang discloses a non-transitory computer readable medium storing a set of instructions that is executable by a controller of a device to cause the device (imaging system 10, FIG. 1) to perform a method comprising: analyzing a plurality of patterns of data relating to a layout of a product to identify a plurality of training locations (locations, paragraph 116) to use in relation to training the machine learning model (model 104, FIG. 1, paragraph 72);  25obtaining a first scanning image having a first quality for each of the plurality of training locations  (low resolution images, paragraph 72); obtaining a second scanning image having a second quality for each of the plurality of training locations, the second quality being higher than the first quality (high resolution images, paragraph 72); and using the first scanning image and the second scanning image to train the machine learning model (machine learning, paragraph 72).
-Regarding claim 16, Zhang discloses a method of automatically obtaining training images for use in training a machine learning model (imaging system 10, FIG. 1), the method comprising: analyzing a plurality of patterns of data relating to a layout of a product to identify a plurality of training locations (locations, paragraph 116) to use in relation to training the machine learning model (model 104, FIG. 1, paragraph 72); obtaining a first scanning image having a first quality for each of the plurality of training locations (low resolution images, paragraph 72); obtaining a second scanning image having a second quality for each of the plurality of training locations, the second quality being higher than the first quality (high resolution images, paragraph 72); and using the first scanning image and the second scanning image to train the machine learning model (machine learning, paragraph 72).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. PG-PUB NO. 2017/0193680) in view of Shtrom (U.S. PG-PUB NO. 2019/0377814).
-Regarding claim 3, Zhang is silent to teaching that 5the database is any one of a graphic database system (GDS), an Open Artwork System Interchange Standard, or a Caltech Intermediate Form. However, the claimed limitation is well known in the art as evidenced by Shtrom.
In the same field of endeavor, Shtrom teaches 5the database is any one of a graphic database system (GDS), an Open Artwork System Interchange Standard, or a Caltech Intermediate Form (paragraph 133).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Shtrom in order to use such encoded data to fabricate integrated circuits that include one or more of the circuits described herein.
-Regarding claim 4, the combination further discloses the GDS includes GDS formatted data or GDSII formatted 20data (Shtrom, paragraph 133).

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. PG-PUB NO. 2017/0193680) in view of Kulkarni (U.S. PG-PUB NO. 2014/0301630).
Regarding claim 13, Zhang is silent to teaching that the at least one processor is further configured to determine a first scanning path including a first scan for obtaining the first scanning image, 15the first scanning path based on an overall scan area for the plurality of training locations. However, the claimed limitation is well known in the art as evidenced by Kulkarni.
In the same field of endeavor, Kulkarni teaches the at least one processor is further configured to determine a first scanning path including a first scan for obtaining the first image, 15the first scanning path based on an overall scan area for the plurality of training locations (Scanning, paragraph 21).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Kulkarni in order to efficiently discovering critical defects.
-Regarding 14, the combination further discloses the at least one processor is further configured to determine a second scanning path including a second scan for obtaining the second scanning image, the second scanning path based on an overall scan area for the plurality of training locations (Kulkarni, second tool, paragraph 22).
Response to Arguments
Applicant's arguments filed 6/4/21 have been fully considered but they are not persuasive. Applicant argues that Zhang does not teach obtaining scanning images for training the machine learning model.
The examiner respectfully disagrees. Zhang indeed teaches the imaging system is configured for scanning light over or directing light to a physical version of the specimen while detecting light from the specimen to thereby generate the images for the specimen in paragraph 36. Therefore, the images as taught by Zhang can be considered as scanning images as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PING Y HSIEH/               Primary Examiner, Art Unit 2664